DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0147682, filed on 11/26/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2019 was filed on the mailing date of the instant application on 05/22/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10, 12, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2015/0349279 A1).
With respect to claim 1, Li teaches an organic light-emitting device (OLED), comprising a first electrode (anode), a second electrode (cathode), and an organic layer between the electrodes including an emission layer and the organic layer comprises the inventive compound (paragraph 0156), and one example compound (page 41) is pictured below.

    PNG
    media_image1.png
    221
    336
    media_image1.png
    Greyscale

This compound reads on the instant claim when M is platinum, Y1 and Y3 are nitrogen, and Y2 and Y4 are carbon, T1 to T4 are chemical bonds, A1 is a C3 heterocyclic group (pyrazole), A2, A4, and A5 are C6 carbocyclic group (benzene), A3 is a C5 heterocyclic group (pyridine), X1 is boron, X2 is oxygen, L1 is a single bond, L2 is *-O-*’, and a3 is 0 so that L3 is not present.
With respect to claim 2, Li teaches the organic light-emitting devices of claim 1, and the first electrode is an anode, and the second electrode is a cathode and the organic layer includes the compound and the organic layer further includes a hole transport layer (HTL) between the anode and emission layer (light processing materuak), and an electron transport layer (ETL) between the emission layer (light processing material) and cathode (paragraph 0156, lines 1-6).
With respect to claim 3, Li teaches the organic light emitting device of claim 2, and the emission layer includes the compound (paragraph 0158, lines 1-2).
With respect to claim 8, Li teaches the organometallic compound (page 41) pictured below.

    PNG
    media_image1.png
    221
    336
    media_image1.png
    Greyscale

This compound reads on the instant claim when M is platinum, Y1 and Y3 are nitrogen, and Y2 and Y4 are carbon, T1 to T4 are chemical bonds, A1 is a C3 heterocyclic group (pyrazole), A2, A4, and A5 are C6 carbocyclic group (benzene), A3 is a C5 heterocyclic group (pyridine), X1 is boron, X2 is oxygen, L1 is a single bond, L2 is *-O-*’, and a3 is 0 so that L3 is not present.
With respect to claim 9, Li teaches the organometallic compound of claim 8, and M is platinum, as discussed above.
With respect to claim 10, Li teaches the organometallic compound of claim 8, and T1-T4 are chemical bonds, and Y1 is a nitrogen so the bond between Y1 and M is a coordinate bond.
With resepct to claim 12, Li teaches the organometallic compound of claim 8, and A1  is a pyrazole, A2, A4, and A5 are benzene groups, and A3 is a pyridine, as discussed above.
With respect to claim 15, Li teaches the organometallic compound of claim 8, and a moiety represented by 
    PNG
    media_image2.png
    156
    200
    media_image2.png
    Greyscale
 is represented by formula 4-1.
With respect to claim 18, R’ and R” are not present, R1 is a C1 alkyl (methyl) group, R2-R5 are hydrogen atoms, and R6-R9 are not present.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al. (US 2015/0349279 A1).
With respect to claim 4, Li teaches the organic light-emitting device of claim 1, as discussed above.  Li is silent to the emissive wavelength of the compound. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Li reads on the claims. Support for this presumption comes from the use of like materials and like processes when the organometallic compound of Li is used as emissive compound in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be anticipated over Li, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V). In addition, the presently claimed properties are considered to be present once the work of Li was first provided. See MPEP 2112.01 (II). A rejection under 35 USC 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. See MPEP 2112(III).

Claims 1-3 and 5-20 rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 2014/0084261 A1) in view of Lin et al. (US 2014/0014922 A1).

With respect to claim 1, Brooks teaches an organic light emitting device comprising a first electrode (anode), a second electrode (cathode), and an organic layer between the electrodes (paragraph 0036, lines 4-7), and an emission layer (paragraph 0037, lines 103), which includes a bridged N,N-diaryl ligand, which may be represented by Formula (VI) (paragraph 0076), which is pictured below.

    PNG
    media_image3.png
    276
    350
    media_image3.png
    Greyscale

In this formula, A7 is a six-membered heterocycle (pyridine), A8 is a five-membered heterocycle (imidazole), A9 is six-membered carbocycle (benzene), Z8 is a nitrogen atom, Z9 is a carbon atom, G4 is a direct bond, G5 is an oxygen atom (paragraph 0030, lines 3-4, 7-8), and G1 is CR4R5 (paragraph 0016, line 11). Although Brooks never explicitly states that G4 can be a direct bond, Compounds 39 (page 10), 42-43, and 45 (page 11) demonstrate that an oxygen atom at G5 and a direct bond at G4 are within the limitations of Brooks.
This forms the compound below.

    PNG
    media_image4.png
    360
    284
    media_image4.png
    Greyscale

This compound reads on the instant claim when M is platinum, Y1, Y3, and Y4 are carbon atoms, and Y2 is a nitrogen atom, T1 to T4 are chemical bonds, A1 is a C3 heterocyclic (imidazole) group, A2 is a C5 heterocyclic (pyridine) group, and A3-A5 are C6 carbocyclic (benzene) groups, X1 is a nitrogen atom, X2 is C(R6)(R7), a1 is zero and L1 is not present, and L2 is an oxygen atom, and L3 is a single bond.
Brooks includes each element discussed, although the aforementioned combination is not explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound above since the combination of elements would have yielded the predictable result of a N,N-diaryl ligand with a briding group to stability the ligand, and strengthen the N-aryl bond, which also has improved steric properties (paragraph 0061, lines 5-12), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Brooks only teaches that a position equivalent to X2 (G1
Lin teaches dibenzo(1,4)azaborine comprising compounds for use in in organic electric devices (abstract).
Lin teaches that due to the donor-acceptor nature of the ring system, dibenzo-1,4-azaborine compounds have smaller electronic-chemical gaps than their carbon analogues, and this property may be advantageous for better charge transport.
Lin gives a general formula for the dibenzo-1,4-azaborine moiety in Formula I (paragraph 0040), which is pictured below.

    PNG
    media_image5.png
    169
    369
    media_image5.png
    Greyscale

In this formula, E1 is nitrogen, E2 is boron, R3 and R4 represent no substitution, and R1 and R2are aryl groups (phenyl)(paragraphs 0041-0044, see also Compounds 2-18 and 2-19 on page 13).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a dibenzo-1,4-azaborine moiety in the compound of Brooks in order to form a compound with better charge transport.
This would form the compound below.

    PNG
    media_image6.png
    369
    276
    media_image6.png
    Greyscale

This reads on the claim when X2 is B(R6), and when X1 is N, X2is not O or C(R6)(R7).
With respect to claim 2, Brooks in view of Lin teach the organic light-emitting device of claim 1, and the first electrode is an anode, the second electrode is a cathode, the organic layer (emissive layer) includes the organometallic compound, as discussed above, and Brooks teaches the organic layer further comprises a hole transport region between the anode and emissive layer and an electron transport layer between the emissive layer and the cathode (paragraph 0051, and Figure 1).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the device structure taught by Brooks as it was a known device structure prior to the filing date of the claimed invention.
With respect to claim 3, Brooks in view of Lin teach the organic light-emitting device of claim 2, and the emission layer includes the organometallic compound, as discussed above.
With respect to claim 5, Brooks in view of Lin teach the organic light-emitting device of claim 3, and Brooks teaches the emission layer includes a host, and the host includes a silyl-
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a silyl host in the emissive layer of Brooks in view of Lin as Brooks teaches this was a emissive host material known prior to the effective filing date of the claimed invention.
With respect to claim 6, Brooks in view of Lin teach the organic light-emitting device of claim 2, and Brooks teaches the hole transporting layer contains a p-type semiconducting organic compound such as 1,4,5,8,9,11-Hexaazatriphenylenehexacarbonitrile, which meets the requirements of the instant claim.
With respect to claim 7, Brooks in view of Lin teach the organic light-emitting device ofclaim 2, and Brooks teaches a hole blocking layer in contact with the emission layer (See Figure 1 and paragraph 0051), and the hole blocking layer includes a silyl containing compound (See “Exciton/hole blocking layer materials”, page 64, and “Silylated five-membered nitrogen, oxygen, sulfur, or phosphorus dibenzoheterocycles”, page 66).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a silyl containing compound in the hole blocking layer of the device of Brooks in view of Lin as Brooks teaches this was a known device structure and layer composition as of the effective filing date of the claimed invention.
With respect to claim 8, Brooks teaches a bridged N,N-diaryl ligand, which may be represented by Formula (VI) (paragraph 0076), which is pictured below.

    PNG
    media_image3.png
    276
    350
    media_image3.png
    Greyscale

In this formula, A7 is a six-membered heterocycle (pyridine), A8 is a five-membered heterocycle (imidazole), A9 is six-membered carbocycle (benzene), Z8 is a nitrogen atom, Z9 is a carbon atom, G4 is a direct bond, G5 is an oxygen atom (paragraph 0030, lines 3-4, 7-8), and G1 is CR4R5 (paragraph 0016, line 11). Although Brooks never explicitly states that G4 can be a direct bond, Compounds 39 (page 10), 42-43, and 45 (page 11) demonstrate that an oxygen atom at G5 and a direct bond at G4 are within the limitations of Brooks.
This forms the compound below.

    PNG
    media_image4.png
    360
    284
    media_image4.png
    Greyscale

This compound reads on the instant claim when M is platinum, Y1, Y3, and Y4 are carbon atoms, and Y2 is a nitrogen atom, T1 to T4 are chemical bonds, A1 is a C3 heterocyclic (imidazole) group, A2 is a C5 heterocyclic (pyridine) group, and A3-A5 are C6 carbocyclic (benzene) groups, X1 is a nitrogen atom, X2 is C(R6)(R7), a1 is zero and L1 is not present, and L2 is an oxygen atom, and L3 is a single bond.
Brooks includes each element discussed, although the aforementioned combination is not explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound above since the combination of elements would have yielded the predictable result of a N,N-diaryl ligand with a briding group to stability the ligand, and strengthen the N-aryl bond, which also has improved steric properties (paragraph 0061, lines 5-12), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Brooks only teaches that a position equivalent to X2 (G1) can be an oxygen or carbon atom.
Lin teaches dibenzo(1,4)azaborine comprising compounds for use in in organic electric devices (abstract).
Lin teaches that due to the donor-acceptor nature of the ring system, dibenzo-1,4-azaborine compounds have smaller electronic-chemical gaps than their carbon analogues, and this property may be advantageous for better charge transport.
Lin gives a general formula for the dibenzo-1,4-azaborine moiety in Formula I (paragraph 0040), which is pictured below.

    PNG
    media_image5.png
    169
    369
    media_image5.png
    Greyscale

In this formula, E1 is nitrogen, E2 is boron, R3 and R4 represent no substitution, and R1 and R2are aryl groups (phenyl)(paragraphs 0041-0044, see also Compounds 2-18 and 2-19 on page 13).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a dibenzo-1,4-azaborine moiety in the compound of Brooks in order to form a compound with better charge transport.
This would form the compound below.

    PNG
    media_image6.png
    369
    276
    media_image6.png
    Greyscale

This reads on the claim when X2 is B(R6), and when X1 is N, X2is not O or C(R6)(R7).
With respect to claim 9, Brooks in view of Lin teaches the organometallic compound of claim 8, and M is platinum, as discussed above.
With respect to claim 10, Brooks in view of Lin teaches the organometallic compound of claim 8, and T1 to T4 are each a chemical bond, the bonds between Y1 and M and Y2 and M are coordinate bonds, and Y1 is carbon, and Y2 is nitrogen.
With respect to claim 11, Brooks in view of Lin teaches the organometallic compound of claim 8, and Y3 and Y4 are both carbon, as discussed above.
With respect to claim 12, Brooks in view of Lin teaches the organometallic compound of claim 8, and A1 to A5 are each independently selected as an imidazole group, a pyridine group, and a benzene group, as discussed above.
With respect to claim 13, Brooks in view of Lin teaches the organometallic compound of claim 8, and A1 is a 5-membered heterocycle that includes at least two nitrogen atoms, and A2 is a 6-membered ring including at least one nitrogen atom, as discussed above.
With respect to claim 14, Brooks in view of Lin teaches the organometallic compound of claim 8, and in Formula 1, a1 is 0, and A1 is represented by Formula 2A-1, and A2 is represented by Formula 2B-5.
With respect to claim 15, Brooks in view of Lin teaches the organometallic compound of claim 8, and a moiety represented by 
    PNG
    media_image2.png
    156
    200
    media_image2.png
    Greyscale
is represented by Formula 4-10, as pictured above.
With respect to claim 16, Brooks in view of Lin teaches the organometallic compound of claim 8, and X1 is N and X2 is B(R6), a2 and a3 are each 1, and L2 is *-O-*’, and L3
With respect to claim 17, Brooks in view of Lin teaches the organometallic compound of claim 8, and i)X1 is nitrogen, X2 is B(R6), a2 and a3 are each 1, L2 is *-O-*’, and L3 is a single bond, as discussed above.
With respect to claim 18, Brooks in view of Lin teaches the organometallic compound of claim 8, and R’ and R” are not present, R1 is a C1 (methyl) alkyl group, and R2-R4 are hydrogen atoms, as pictured above.
With respect to claim 19, Brooks in view of Lin teaches theh organometallic compound of claim 8, and the compound represented by Formula 1 is represented by Formula 1-1 for the reasons discussed above.
With respect to claim 20, Brooks in view of Lin teaches the organometallic compound of claim 8, and the compound is instant compound 10.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lai, S.L.; Tong, W.Y.; Steven, C.F.; Chan, M.Y.; Kwok, C.C.; Che, C.M., 2013, High Efficiency White Organic Light-Emitting Devices Incorporating Yellow Pohsphorescent Platinum(II) Complex and Composite Blue Host, Adv. Funct. Mater., 23, 5168-5176. – See Compound 5. 
    PNG
    media_image7.png
    383
    354
    media_image7.png
    Greyscale

Li et al (US 2015/0105556 A1)  - See formula 5 on page 10 
    PNG
    media_image8.png
    213
    269
    media_image8.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        

/R.S./
Examiner, Art Unit 1786